Mr. Justice Shepard
delivered the opinion of the Court:
As the case may come before us again on appeal from a final decree rendered after answer shall have been made and testimony submitted, our conclusions upon the points raised by the demurrer will be stated briefly.
1. The agreement alleged in the bill, substantially to the effect that complainants’ fees for services should be satisfied out of the proceeds of defendant’s claim in controversy and constitute an interest therein to that extent, created a charge enforceable as an equitable assignment or lien. Dexter v. Gordon, 11 App. D. C. 60, 65, 66; Hutchinson v. Worthington, 7 Id. 548; Fourth St. Bank v. Yardly, 165 U. S. 634, 644; Walker v. Brown, 165 U. S. 654.
2. The question, whether complainants can maintain a bill as simple contract creditors, without first reducing their demand to judgment and obtaining' ineffectual execution thereon, is immaterial. The reasons for the general rule requiring that foundation for an ordinary creditor’s bill do not apply, and hence it is not necessary to consider whether such a bill could be maintained under some of the exceptions to that rule recognized in the following cases: Hardware Co. v. Driggs, 13 App. D. C. 272; Droop v. Ridenour, 9 App. D. C. 95. The complainants’ demand has been liquidated by the award which is the foundation of their bill. This award, regularly made and apparently unimpeachable, is as conclusive of the demand, both in respect of its validity and amount, as the judgment of a court of competent jurisdiction would be. 2 A. & E. Encyc. Law, 794. It is, at *253least, sufficient foundation for the enforcement of the equitable lien, heretofore recognized, upon the fund within the jurisdiction of the court.
3. The contention of the appellant, that the" equitable lien has been lost because not recognized and included in the award, is without merit. The agreement for arbitration shows that nothing was submitted but the question whether Sanborn was indebted to the complainants, and if so, in what amount. There is nothing in the agreement or the award to indicate that a finding in respect of the lien now claimed, was in contemplation. The lien was, therefore, not merged and remains capable of enforcement to the full amount of the sum awarded, upon the same principle that' a mortgage-lien remains unimpaired after the conversion of the debt which it secures into a judgment at law.
4. The defense, that the agreement constituting the equitable lien or assignment was prohibited by the terms of Sec. 3477, It. S. U. S., is not available to the appellant in this suit.
The United States have no interest in this proceeding, whatever, and it is unnecessary to consider the effect of the-statute were the lien or assignment asserted against them. Price v. Forrest, 173 U. S. 410, 423. In that case, Mr. Justice Harlan, speaking for the court, said: “ As this court has said, the object of Congress by section 3477 was. to protect the Government, and not the claimant, and to prevent frauds upon the Treasury.” Bailey v. U. S., 109 U. S. 432; Hobbs v. McLean, 117 U. S. 567; Freedman’s Savings’ Co. v. Shepherd, 127 U. S. 494, 506.
There was no purpose to aid those who had claims for money against the United States in disregarding the just demands of their creditors. We perceive nothing in the words or object of the statute that prevents any court of competent jurisdiction as to subject-matter and parties from making such orders as may be necessary or appropriate to prevent one who has a claim for money against the Government from withdrawing the proceeds of such claim from the reach of his creditors; provided such orders do not interfere with the *254examination and allowance or rejection of such claim by tbe proper officers of the Government, nor in any wise obstruct any action that such officers may legally take under tbe statutes relating to tbe allowance or payment of claims against tbe United States.” See also Manning v. Ellicott, 9 App. D. C. 71, 79; Marble Co. v. Burgdorf, 13 App. D. C. 506, 522.
Nor tbe reasons given, tbe order overruling tbe demurrer will be affirmed witb costs, and tbe cause remanded for further proceedings not inconsistent witb tbis opinion.

Affirmed.